IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                           __________________

                             No. 95-40057
                           Summary Calendar
                          __________________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

EVELINA FLORES,

                                      Defendant-Appellee.
                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C:94-CR-144
                        - - - - - - - - - -
                          November 9, 1995
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Evalina Flores appeals her guilty plea conviction and

sentence for money laundering with the intent to promote the

delivery and sale of a controlled substance.    Flores argues that

the district court erred by increasing her offense level by three

levels pursuant to U.S.S.G. § 2S1.1(b)(1).     We have reviewed the

record and have determined that the district court did not commit

plain error by increasing Flores's offense level.        See United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en

banc).

     AFFIRMED.

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.